Citation Nr: 0127263	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to November 
1951 and from December 1951 to October 1964.  He died in 
August 1998.  During his lifetime, service connection was in 
effect for residuals of frozen feet, rated 30 percent 
disabling; residuals of an injury to the lumbar spine with 
traumatic arthritis and limited range of motion, rated 20 
percent disabling; lacerating scars of the left eye, rated 10 
percent disabling; bilateral varicose veins, rated 10 percent 
disabling; chondromalacia of the right knee, rated 10 percent 
disabling; simple fracture of the right radius and ulna, 
rated zero percent disabling; appendectomy, rated zero 
percent disabling; and neuropathy of the superficial peroneal 
nerve on the right secondary to the common peroneal 
neuropathy on the right, rated zero percent disabling.  The 
appellant is the widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in December 1998 and 
August 1999 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, that denied 
service connection for the cause of the veteran's death.  

The Board notes that in a January 2000 substantive appeal, 
the appellant requested a hearing before the Board; however, 
in an August 2001 statement, the appellant's representative 
indicated that she no longer wanted a hearing before the 
Board.  She did not appear at the hearing scheduled in 
September 2001.  As there has been no motion for a new 
hearing date, the case will be processed as though the 
hearing request was withdrawn.  38 C.F.R. § 20.704(e) (2001).




FINDINGS OF FACT

1.  The veteran died on August [redacted], 1998; the cause of the 
veteran's death as shown on the death certificate was 
cardiopulmonary arrest.      

2.  At the time of the veteran's death, service connection 
was in effect for residuals of frozen feet, rated 30 percent 
disabling; residuals of an injury to the lumbar spine with 
traumatic arthritis and limited range of motion, rated 20 
percent disabling; lacerating scars of the left eye, rated 10 
percent disabling; bilateral varicose veins, rated 10 percent 
disabling; chondromalacia of the right knee, rated 10 percent 
disabling; simple fracture of the right radius and ulna, 
rated zero percent disabling; appendectomy, rated zero 
percent disabling; and neuropathy of the superficial peroneal 
nerve on the right secondary to the common peroneal 
neuropathy on the right, rated zero percent disabling; the 
combined service-connected disability rating was 60 percent.  

3.  Service-connected disabilities, alone or in combination, 
did not aid or lend assistance to the production of death, 
did not accelerate death, and did not render the veteran 
materially less capable of resisting the effects of the 
primary cause of death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.     

CONCLUSION OF LAW

A service-connected disability did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2001).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001). 

Duty to assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

An August 1941 enlistment examination report indicates that 
veteran was normal.  The cardiovascular system was normal.  
No defects were noted.  A June 1964 service separation 
examination reveals that examination of the heart and 
vascular system were normal.  

A November 1964 VA examination report reveals that the heart 
was normal in size, shape and position.  The peripheral blood 
vessels were normal.  There were mild varicosities of both 
lower extremities, a little bit more on the left than the 
right.  

A December 1971 VA examination report indicates that 
examination of the cardiovascular system was normal.  There 
was mild dilation of a few superficial veins of both legs.  
There was no evidence of scars of ulceration or pigmentation 
of the skin.  There was no edema of the soft tissue of the 
leg.  The diagnosis, in pertinent part, was varicose veins of 
both lower legs, mild, and history of frozen feet.  

A March 1984 VA neurological examination report reveals that 
the veteran reported that he had recently been told that he 
had diabetes mellitus.

A VA hospital summary for hospitalization from May 11, 1998 
to June 18, 1998 indicates that the veteran's discharge 
diagnoses were orthostatic hypotension, malnutrition, 
diabetes mellitus, hyponatremia, and dementia.  The summary 
states that the veteran presented with complaints of poor 
oral intake, lethargy, increased weakness, and increased 
tiredness, all of which had been occurring the last two 
weeks.  The veteran reported that he had lost seven pounds in 
the last week and over 30 to 40 pounds since February.  The 
veteran's spouse reported that the veteran had been falling 
down frequently and he had continual dizziness.  He also had 
vague abdominal cramps.  The veteran underwent a head 
computed tomography (CT) scan, abdominal and pelvic CT scan, 
a bone scan, cortisol level, SPEP, UPEP; all were negative.  
There were no abdominal masses by CT scan.  The summary 
indicates that there have been no findings which would 
indicate an organic cause for the veteran's symptomatology 
other than his hyponatremia and malnutrition.  It was thought 
that the veteran's deep peripheral edema in his legs which 
consisted of +3 pitting edema from foot to knee and in his 
left hand were principally the result of hypoalbuminemia.  It 
was noted that an organic source for the veteran's problems 
had not been entirely ruled out but at that time, it was 
thought that his main problem was malnutrition secondary to 
his mental status.    

A VA hospital discharge summary, for hospitalization from 
June 18, 1998 to August [redacted], 1998, indicates that the 
veteran's diagnoses were malnutrition, probable liver 
cirrhosis, diabetes, dementia, anemia, orthostatic 
hypotension, and gastroesophageal reflux disease.  The 
summary reveals that the veteran had been in good health 
until approximately October 1997 when he began a progressive 
weight loss and functional decline.  Medical history was 
significant for poorly controlled diabetes mellitus and 
significant orthostasis to the point where he had decreased 
mentation when sitting or standing.  Physical examination 
revealed that the veteran's heart had regular rate and 
rhythm.  He had normal S1 and S2.  Examination of the 
extremities revealed +3 bilateral edema, right hip pressure 
ulcer, right lateral malleolus ulcer, right fifth finger 
gangrene, and bilateral great toe gangrene.  The veteran 
remained on the extended care rehabilitation unit.  He was 
unable to attend therapy due to significant orthostasis.  His 
oral intake was adequate however, he never improved 
functionally.  Work-up to evaluate his significant edema 
included an echocardiogram in July which was not a good study 
and a multiple gated acquisition (blood pool scan) which was 
essentially normal.  Due to elevating liver function tests, 
an ultrasound of the gallbladder was done which showed 
changes consistent with cirrhosis.  The veteran and his 
spouse decided on a non-aggressive approach and deferred a 
liver biopsy.  The veteran remained relatively stable.  He 
was found dead on August [redacted], 1998.  Dr. P. reviewed the case 
and concluded that the cause of death was probably due to a 
myocardial infarction or pulmonary embolism.  The family 
declined an autopsy.  

A death certificate indicates that the veteran died on August 
[redacted], 1998.  The immediate cause of death was cardiopulmonary 
arrest.  

In a January 1999 statement, the appellant's representative 
argued that there was a possible relationship between the 
service-connected frostbite and the service-connected 
varicose veins which contributed to the circulatory problems 
and gangrene resulting.  The representative indicated that 
Dr. B. of the geriatric staff at the VA medical center said 
that there may be a possible relationship, although a 
definitive diagnosis was not made.  

In an August 1999 medical opinion, Dr. G.F., Chief of Health 
Information Management, responded to the RO's request for an 
opinion as to whether the veteran's cause of death was likely 
as not due to the service-connected varicose veins.  Dr. G.F. 
stated that the veteran was 80 years old and he died of 
either a myocardial infarction or pulmonary embolism.  He 
noted that the spouse was alleging that the veteran's 
varicose veins may have caused the blood clot to go from [the 
legs] to the heart and this caused his death.  Dr. G.F. 
stated that as a general surgeon, he has treated [patients 
with] varicose veins in the lower extremities for many years 
and there had never been any blood clots from varicose veins 
causing a pulmonary embolus.  Dr. G.F. stated that pulmonary 
emboli do come from the deep veins of the lower extremities 
mainly from the deep venous system of the calves.  Dr. G.F. 
indicated that there was no indication in the veteran's 
records that he had deep venous thromboses.  Dr. G.F. stated 
that the literature noted that there can be superficial 
thrombophlebitis with localized pain, cord-like induration, 
periphlebitis, and reddish brown discoloration and fever.  
Dr. G.F. stated that pulmonary embolism rarely occurred 
unless deep veins became involved.  He noted that the 
literature also indicated that there was a very remote 
possibility that pulmonary embolism could occur but there 
should be some indication of a superficial clot or 
thrombophlebitis or an infection and a blood clot in the 
superficial veins.  Dr. G.F. concluded that it was impossible 
to say that in the veteran's case, he had any pulmonary 
embolism from his superficial varicose veins.  Dr. G.F. 
stated that there was no indication in the records that the 
veteran had any thrombophlebitis of the superficial varicose 
veins that would possibly lead to a pulmonary embolism.  Dr. 
G.F. stated that the veteran had many other things that may 
have lead to his death to include malnutrition, possible 
liver cirrhosis, and diabetes mellitus.  Dr. G.F. stated that 
the veteran's diabetes mellitus more likely than not 
contributed immensely to the veteran's other problems leading 
to death.   

In a January 2000 statement, the appellant stated that the VA 
could not tell her, without a doubt, that the service-
connected frostbite did not affect the main blood flow to the 
heart and cause the veteran's death.  The appellant indicated 
that the veteran's toes turned black due to the service-
connected frostbite.  The appellant argued that the veteran's 
malnutrition was caused while he was in the VA hospital.  His 
only weight gain was due to fluid retention, which was 
related to the frostbite.  The appellant also indicated that 
the veteran's diabetes had been under control until he 
entered the VA hospital.    

In an April 2000 statement, the appellant stated that she did 
not believe all of the medical records.  She indicated that 
the VA did not prove that a blood clot from the veteran's 
toes did not go to the veteran's heart.  The appellant stated 
that the veteran's toes turned blue on both feet and she was 
told this was due to the veteran's frostbite.  The appellant 
also stated that she was told that the veteran had a good 
heart.   

In an August 2001 statement, the appellant's representative 
indicated that the veteran's service-connected residuals of 
frozen feet and varicose veins were directly associated with 
the veteran's cardiopulmonary arrest, which caused the 
veteran's death.  

Analysis

I.  Initial Matters: Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the appellant 
of the necessary information and evidence regarding her claim 
on appeal.  In a December 1999 statement of the case, the RO 
notified the appellant of the pertinent law and regulations 
and advised the appellant of the evidence that was considered 
in the claim.  

The Board finds that the RO fulfilled its duty to assist the 
appellant in obtaining evidence.  The veteran's service 
medical records and death certificate are associated with the 
claims folder.  Pertinent VA hospital records have been 
obtained and associated with the claims folder.  In July 
1999, the RO requested a medical expert opinion as to whether 
the veteran's cause of death was related to the veteran's 
service-connected varicose veins.  This medical opinion is 
associated with the claims folder.    

The Board finds that the appellant has been given ample 
notice of the kind of evidence which should be submitted in 
support of the claim on appeal and has been accorded the 
opportunity to present evidence and argument in support of 
the claim; and indeed she has done so.  In addition, by 
letter of March 2000, the appellant was asked to submit 
medical evidence to support her argument that the veteran's 
death was related to an injury or disease during VA medical 
treatment, and no such medical evidence was subsequently 
submitted.  In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, and 
finds that the development of the claim has been consistent 
with the provisions of the new law.  Under these 
circumstances, a remand of this matter for further 
development would not avail the appellant or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The appellant's claim has 
been adjudicated by the RO under the same statutory and 
regulatory criteria which must be applied by the Board.  
Accordingly, the Board does not believe that a remand for re-
adjudication is required under the VCAA or otherwise. 

II.  Service connection for the cause of the veteran's death

The appellant and her representative essentially assert that 
the veteran's service-connected frostbite and varicose veins 
caused the veteran's death.  The appellant argues that a 
blood clot from the veteran's feet and legs went to the 
veteran's heart and caused his death.  

The evidence of record shows that the veteran died on August 
[redacted], 1998.  The death certificate indicates that the immediate 
cause of death was cardiopulmonary arrest.  A VA hospital 
discharge summary dated in August 1998 indicates that the 
cause of death was probably due to a myocardial infarction or 
pulmonary embolism.  An autopsy was not performed. 

At the time of the veteran's death, service connection was in 
effect for residuals of frozen feet, residuals of an injury 
to the lumbar spine with traumatic arthritis and limited 
range of motion, lacerating scars of the left eye, bilateral 
varicose veins, chondromalacia of the right knee, simple 
fracture of the right radius and ulna, appendectomy, and 
neuropathy of the superficial peroneal nerve on the right 
secondary to the common peroneal neuropathy on the right.  

There is no medical evidence of record which establishes a 
relationship between the veteran's cause of death and the 
service-connected disabilities.  The medical evidence of 
record does not show that the service-connected residuals of 
frostbite or the varicose veins, or any other service-
connected disability, was either the principal or 
contributory cause of death.   

The appellant and her representative assert that there is a 
relationship between the veteran's service-connected varicose 
veins and residuals of frostbite and the cause of the 
veteran's death.  The appellant argues that service-connected 
frostbite and varicose veins affected the veteran's main 
blood flow to the heart and that a blood clot from the 
veteran's toes went to the heart and caused his death.  

Although the appellant and other lay persons are competent to 
provide an account of the veteran's symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge."  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no evidence of record that the 
appellant herself or her representative possess the technical 
or specialized knowledge to provide a probative conclusion 
with respect to the issue of whether the service-connected 
varicose veins and frostbite caused or contributed to the 
veteran's death.  See Espiritu, supra.  Thus, these 
statements are not competent evidence of a relationship 
between the cause of the veteran's death and the service-
connected disabilities.  Furthermore, as discussed below, 
there is a probative medical opinion of record which states 
that there is no indication in the veteran's medical records 
that he developed a pulmonary embolism due to the service-
connected varicose veins.    

As noted above, in July 1999, the RO requested medical 
opinion from Dr. G.F., the Chief of Health Information at a 
VA medical center and a general surgeon.  The RO specifically 
requested a medical opinion as to whether the service-
connected varicose veins caused or contributed to the 
veteran's death.  Dr. G.F. stated that the veteran was 80 
years old and he died of either a myocardial infarction or 
pulmonary embolism.  Dr. G.F. reviewed the veteran's medical 
records and concluded that there was no indication in the 
veteran's records that he had deep vein thromboses.  Dr. G.F. 
stated that as a general surgeon, he has treated patients 
with varicose veins in the lower extremities and there has 
never been any blood clots from varicose veins causing a 
pulmonary embolus.  Dr. G.F. indicated that pulmonary emboli 
come from the deep veins of the lower extremities mainly from 
the deep venous system of the calves.  Dr. G.F. stated that 
there was no indication in the veteran's records that he had 
deep venous thromboses.  

Dr. G.F. also concluded that there was no indication in the 
medical records that the veteran had thrombophlebitis of the 
superficial varicose veins that would possibly lead to a 
pulmonary embolism.  Dr. G.F. noted that the literature 
indicated that there can be superficial thrombophlebitis with 
localized pain, cord-like induration, periphlebitis, and 
reddish brown discoloration and fever.  Dr. G.F. stated that 
pulmonary embolism rarely occurred unless deep veins became 
involved.  However, Dr. G.F. noted that the literature also 
indicated that there was a very remote possibility that 
pulmonary embolism could occur in superficial veins, but that 
there should be some indication of a superficial clot, 
thrombophlebitis, or an infection and a blood clot in the 
superficial veins.  Dr. G.F. stated that it was impossible to 
say that in the veteran's case, he had any pulmonary embolism 
from his superficial varicose veins.  Dr. G.F. stated that 
there was no indication in the records that the veteran had 
any thrombophlebitis of the superficial varicose veins that 
would possibly lead to a pulmonary embolism.  

Dr. G.F. further stated that the veteran had many other 
things that may have lead to his death including 
malnutrition, possible liver cirrhosis, and diabetes 
mellitus.  Significantly, Dr. G.F. stated that the veteran's 
diabetes mellitus more likely than not contributed immensely 
to the veteran's other problems leading to death.   

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  The Board 
finds the medical opinion by Dr. G.F. to be highly probative.  
In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board 
finds that Dr. G.F. has the medical competence to render a 
medical opinion as to whether the service-connected varicose 
veins caused the veteran's death because he is a surgeon and 
he has experience treating patients with varicose veins.  The 
Board also finds the medical opinion by Dr. G.F. to have 
great evidentiary weight because Dr. G.F. reviewed the 
veteran's medical records and claims folder, and therefore, 
he had knowledge of the specific facts of the veteran's case.  
He also provided reasons and bases for his conclusion.  In 
view of this, the Board finds the opinion of Dr. G.F., the 
Chief of Health Information, to be highly probative.   

The Board notes that Dr. G.F. indicated that other disorders 
may have led to the veteran's death including malnutrition, 
possible liver cirrhosis, and diabetes mellitus.  However, 
there is no medical evidence of record which shows that these 
disorders are related to the veteran's period of service or 
were incurred in service.  The service medical records do not 
reflect diagnoses of malnutrition, cirrhosis, or diabetes 
mellitus.  The medical evidence of record shows that 
malnutrition and cirrhosis first manifested in 1998, over 30 
years after service separation.  The medical evidence of 
record shows that diabetes mellitus first manifested in 1984, 
over 20 years after service separation. 

The appellant argues that Dr. B. of the geriatric staff at 
the VA medical center had told her that there may be a 
possible relationship between the service-connected frostbite 
and the varicose veins, although a definitive diagnosis was 
not made.  The RO contacted Dr. B. regarding this statement.  
Dr. B. informed the RO to refer to the discharge summary.  
The Board points out that the discharge summary for the 
veteran's hospitalization from June 18, 1998 to August [redacted], 
1998 was approved by Dr. B.  The discharge summary does not 
provide medical evidence which establishes that the service-
connected varicose veins or frostbite caused the veteran's 
death.  The Board finds that Dr. B.'s statement that there 
"may be a possible relationship" between the service-
connected varicose veins and frostbite and the veteran's 
cause of death is inconclusive.  The Board observes that the 
Court has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Finally, the opinion obtained in 
response to this suggestion militates against the claim.

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied





ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

